DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 2/17/2022 did not include any claim amendments.  Claims 1-4, 12-16, 19-23 and 25 are cancelled via examiner’s amendment discussed below.  Applicants’ arguments are persuasive in overcoming the 35 USC 102/103 rejections over Murakami and the 35 USC 103 rejection over Hagiwara from the office action mailed 2/11/2022; therefore these rejections are withdrawn.  Also, applicants’ arguments regarding the double patenting rejections from the office action mailed 2/11/2022 are persuasive; therefore these rejections are also withdrawn.  For the reasons discussed below claims 6-10 are allowable.  
 

Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please CANCEL claims 1-4, 12-16, 19-23 and 25.


Spoke with Douglas Leach on 3/2/2022 and he agreed to the amendments discussed above.  



Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  the prior art teaches the use of 1,2-dichloro-1,2-difluoroethylene (CFO-1112) for use as a refrigerant or for use in a heat cycle system (Fujii, 2016/0333245), or for use as a blowing agent for polymeric foams (Singh, 2009/0270522), or for use as a fuel additive mixture (Chen, 2011/0107657), amongst other applications.  The prior art does not, however, teach the use of 1,2-dichloro-1,2-difluoroethylene as a cleaning agent for surfaces as recited in instant claim 6.  For this reason claims 6-10 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771